 



Exhibit 10.2

IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE
IN AND FOR NEW CASTLE COUNTY

         
IN RE ABERCROMBIE & FITCH CO.

  )    
SHAREHOLDER DERIVATIVE

  )   Consol. C.A. No. 1077-N
LITIGATION
  )    

SUPPLEMENTAL STIPULATION OF SETTLEMENT

     This Supplemental Stipulation of Settlement (the “Supplemental
Stipulation”), dated as of June 1, 2005 and subject to the approval of the
Court,1 is entered into by and among the Plaintiffs, the Individual Defendants
and nominal defendant Abercrombie.

STIPULATED FACTS

     WHEREAS:

          1. On April 8, 2005, subject to the approval of the Court, the
Plaintiffs, the Individual Defendants and Abercrombie entered into a Stipulation
of Settlement (the “Stipulation”) proposing a settlement of the Action.

          2. Paragraph 29 of the Stipulation states:

Plaintiffs in the Action and their counsel intend to apply to the Court for an
award of attorneys’ fees and out of pocket expenses in amount to be set by the
Court. Approval by the Court of such fee application shall not be a precondition
to the dismissal of the Action in accordance with this Stipulation. Plaintiffs’
counsel and defendants’ counsel may, but are not required to, agree to a fee
amount that defendants will not oppose, which would then be filed as an
amendment or supplement to this Stipulation.

          3. On May 27, 2005, defendants agreed not to oppose an application by
Plaintiffs’ in the Action and their counsel for an award of attorneys’ fees and
out of pocket expenses in an aggregate amount of up to $1.2 million.



--------------------------------------------------------------------------------

1 Unless otherwise noted, all defined terms shall have the same meaning ascribed
to them in the Stipulation.

 



--------------------------------------------------------------------------------



 



          4. Plaintiffs in the Action and their counsel intend to apply to the
Court for an award of fees and reimbursement of Plaintiffs’ reasonable expenses
incurred in connection with the Action in an aggregate amount of not more than
$1.2 million (the “Fee Application”).

     NOW THEREFORE IT IS HEREBY STIPULATED AND AGREED AS FOLLOWS, pursuant to
Court of Chancery Rule 23.1, and subject to the approval of the Court:

          5. Defendants in the Action shall not oppose the Fee Application in an
aggregate amount of up to $1.2 million. Abercrombie, on behalf of and for the
benefit of the other defendants in the Action, agrees to pay any final award of
fees and expenses by the Court up to the amount of the Fee Application. Final
resolution by the Court of the Fee Application shall not be a precondition to
the dismissal of the Action in accordance with the Stipulation.

          6. A copy of the Supplemental Notice of Hearing and Proposed
Settlement of The Abercrombie & Fitch Co. Shareholder Derivative Litigation (the
“Notice”), substantially in the form attached hereto as Exhibit A, shall be sent
to all stockholders of record of Abercrombie as of the date of the Scheduling
Order.

          7. All costs incurred in identifying and notifying Abercrombie’s
stockholders of this Supplemental Stipulation, including the printing and the
copying of the Notice, will be paid by Abercrombie, on behalf of and for the
benefit of the Individual Defendants.

          8. This Supplemental Stipulation shall not be deemed to modify the
Stipulation except to the extent the terms of the Supplemental Stipulation are
inconsistent with Paragraph 29 of the Stipulation. This Supplemental Stipulation
shall be subject to all terms and conditions agreed upon in the Stipulation.

2



--------------------------------------------------------------------------------



 



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Stipulation effective as
of June 1, 2005.

     
Of Counsel:

  /s/ Michael Hanrahan

   

Marc A. Topaz
Robert B. Weiser
Eric A. Zagar
SCHIFFRIN & BARROWAY, LLP
Three Bala Plaza, East, Suite 400
Bala Cynwyd, Pennsylvania 19004
(610) 667-7706
  Michael Hanrahan (#941)
Gary F. Traynor (#2131)
PRICKETT, JONES & ELLIOT, P.A.
1310 N. King Street
Wilmington, Delaware 19899
(302) 888-6500

Counsel for Plaintiffs
 
   
Of Counsel:
  /s/ Harry Tashjian IV

   

John L. Hardiman
SULLIVAN & CROMWELL LLP
125 Broad Street
New York, NY 10004-2498
  Harry Tashjian (#4609)
RICHARDS, LAYTON & FINGER P.A.
One Rodney Square
P.O. Box 551
Wilmington, Delaware 19899
(302) 651-7700

Counsel for Defendants other than
Michael Jeffries
 
   
Of Counsel:
  /s/ Andre G. Bouchard

   

Barbara Moses
MORVILLO, ABRAMOWITZ, GRAND,
IASON & SILBERBERG, P.C.
565 Fifth Avenue
New York, NY 10017
  Andre G. Bouchard (#2504)
BOUCHARD, MARGULES &
FRIEDLANDER, P.A.
222 Delaware Avenue, Suite 1400
Wilmington, DE 19801
Phone: 302-573-3500
Fax: 302-573-3501

Counsel for Michael Jeffries

4



--------------------------------------------------------------------------------



 



Exhibit A

 



--------------------------------------------------------------------------------



 



IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE
IN AND FOR NEW CASTLE COUNTY

         
IN RE ABERCROMBIE & FITCH CO.
  )    
SHAREHOLDER DERIVATIVE
  )   Consol. C.A. No. 1077-N
LITIGATION
  )    

SUPPLEMENTAL NOTICE OF HEARING AND PROPOSED SETTLEMENT OF THE
ABERCROMBIE & FITCH CO. SHAREHOLDER DERIVATIVE LITIGATION



TO:  ALL RECORD AND BENEFICIAL HOLDERS OF STOCK OF THE ABERCROMBIE & FITCH CO.
ON APRIL 29, 2005, INCLUDING ANY AND ALL OF THEIR RESPECTIVE SUCCESSORS IN
INTEREST, PREDECESSORS IN INTEREST, REPRESENTATIVES, TRUSTEES, EXECUTORS,
ADMINISTRATORS, HEIRS, ASSIGNS OR TRANSFEREES, IMMEDIATE AND REMOTE, AND ANY
PERSON OR ENTITY ACTING FOR OR ON BEHALF OF, OR CLAIMING UNDER, ANY OF THEM, AND
EACH OF THEM (COLLECTIVELY “CURRENT ABERCROMBIE STOCKHOLDERS”).       PLEASE
READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY. YOUR RIGHTS WILL BE AFFECTED BY
THE LEGAL PROCEEDINGS IN THIS LITIGATION. IF YOU ARE NOT THE BENEFICIAL HOLDER,
PLEASE TRANSMIT THIS DOCUMENT TO SUCH BENEFICIAL HOLDER.

     1. The purpose of this Supplemental Notice is to supplement the Notice
dated April 18, 2005, which informed you of a settlement in this consolidated
derivative action (the “Action”), which has been brought on behalf of The
Abercrombie & Fitch Co. (the “Company” or “Abercrombie”) and a hearing to be
held by the Court of Chancery of the State of Delaware (the “Court”).

     2. The Notice advised you that Plaintiffs in the Action and their counsel
intend to apply to the Court for an award of attorneys’ fees and out of pocket
expenses in amount to be set by the Court. The Notice further advised you that
Plaintiffs’ counsel and defendants’ counsel may, but are not required to, agree
to a fee amount that defendants will not oppose.

     3. On May 27, 2005, defendants agreed not to oppose an application by
Plaintiffs’ counsel for an award of attorneys’ fees and out of pocket expenses
in an aggregate amount of up to $1.2 million.

     4. There have not been any other changes in the description of the Action
set forth in the Notice.

     5. As disclosed in the Notice, a hearing will be held in the Court of
Chancery Courthouse, 34 The Circle, Georgetown, Delaware, on June 14, 2005, at
10:30 a.m. to determine whether the Court should: (i) approve the settlement of
the Action pursuant to the Chancery Court Rule 23.1 as fair, reasonable,
adequate and in the best interests of Abercrombie’s stockholders; (ii) enter an
Order and Final Judgment dismissing the Action with prejudice; (iii) consider
the application of Plaintiffs’ counsel for an award of attorneys’ fees and
expenses; and (iv) hear other such matters as the Court may deem necessary and
appropriate.

NOTICE TO PERSONS OR ENTITIES HOLDING
RECORD OWNERSHIP ON BEHALF OF OTHERS

     6. Brokerage firms, banks and other persons or entities who are record
owners of Abercrombie, but not beneficial owners, are directed to send this
Supplemental Notice promptly to beneficial owners. If additional copies of this
Supplemental Notice are needed for forwarding to beneficial owners, any timely
requests for such additional copies or provision of a list of names and mailing
addresses of beneficial owners may be directed to: In re Abercrombie & Fitch Co.
Stockholder Derivative Action, c/o National City Bank, Shareholder Services
Dept, Corporate Trust Operations Dept, 5352, Third Floor North Annex, 4100 West
150th Street, Cleveland, OH 44135

     
     Dated: May 31, 2005
  BY ORDER OF THE COURT:
 
   

   

  Register in Chancery

 